UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 – K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6471 PGI INCORPORATED (Exact name of registrant as specified in its charter) FLORIDA 59-0867335 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) , ST. LOUIS, MISSOURI63105 (Address of principal executive offices) (314) 512-8650 (Issuer's telephone number) Securities registered pursuant to section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.10 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2014 cannot be determined.See Item 5 of Form 10-K. The number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of March 31, 2015, 5,317,758 shares of Common Stock, par value $.10 per share, were outstanding. PGI INCORPORATED AND SUBSIDIARIES FORM 10 – K-2014 Contents and Cross Reference Index Form 10-K Part No. Item No. Description Page I 1 Business 3 General 3 Most Recent Developments 3 1A Risk Factors 4 1B Unresolved Staff Comments 4 2 Properties 4 3 Legal Proceedings 5 4 Mine Safety Disclosures 5 II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 6 Selected Financial Data 5 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 7A Quantitative and Qualitative Disclosures About Market Risk 12 8 Financial Statements and Supplementary Data 13 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 9A Controls and Procedures 29 9B Other Information 30 III 10 Directors, Executive Officers, and Corporate Governance 31 11 Executive Compensation 32 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 13 Certain Relationships and Related Transactions, and Director Independence 33 14 Principal Accountant Fees and Services 35 IV 15 Exhibits and Financial Statement Schedules 36 Signatures 37 Exhibit Index 38 2 PART I Item 1.Business GENERAL As used in this Annual Report on Form 10-K, the “Company” refers, unless the context otherwise requires, to PGI Incorporated and its subsidiaries.The Company’s executive offices are at 212 S. Central, St. Louis, Missouri, 63105, and its telephone number is (314) 512-8650. The Company, a Florida corporation, was founded in 1958, and up until the mid 1990’s was in the business of building and selling homes, developing and selling home sites and selling undeveloped or partially developed tracts of land.Over approximately the last 20 years, the Company’s business focus and emphasis changed substantially as it has concentrated its sales and marketing efforts almost exclusively on the disposition of its remaining real estate. This change was prompted by its continuing financial difficulties due to the principal and interest owed on its debt. Presently, the most valuable remaining asset of the Company is a parcel of 366 acres located in Hernando County, Florida. The Company also owns a number of scattered sites in Charlotte County, Florida (the “Charlotte Property”), which total approximately 60 acres, but most of these sites are subject to easements which markedly reduce their value, consist of wetlands of indeterminate value and/or are subject to obstacles to development and the sale of such property.As of December 31, 2014, the Company also owned six single family lots located in Citrus County, Florida. As of December 31, 2014, the Company had no employees, and all services provided to the Company are through contract services. MOST RECENT DEVELOPMENTS The principal remaining real property asset of the Company is a 366 acre undeveloped parcel in Hernando County, Florida, which property is encumbered by secured creditor claims. This parcel is difficult to value because of uncertainty related to the possible extension of the Suncoast Expressway, which terminates on the south side of Route 98 opposite this property.It appears that the State of Florida has a renewed interest in proceeding with the northward continuation of the Suncoast Expressway.The only updated information regarding the State of Florida’s plans for this expansion project is obtained by the Company from the Florida Department of Transportation-Florida’s Turnpike Enterprise Website for the Suncoast Parkway, Project 2.This website indicates that updated project information, including proposed schedules and right-of-way maps, will be available in late spring of 2015.Previously, this website indicated that this possible expansion project has been suspended (paused). There remains uncertainty regarding the timing of the Suncoast Expressway expansion project, as well as the extent of any portion of the Company land parcel that may be acquired for the project, and the impact on the remaining acreage. 3 Item 1A.Risk Factors Not Applicable Item 1B.Unresolved Staff Comments Not Applicable Item 2.Properties The primary asset of the Company is a 366 acre tract of vacant land in Hernando County, Florida.The present zoning, and hence the presently proposed use of this parcel, is for single family residential lot development.Several factors suggest that this originally planned use may be inappropriate and/or not the best use given present circumstances. Foremost among these factors is that the Suncoast Expressway is expected to be extended to the north.Such an extension is almost certain to impact the property, since the probable routes as presently proposed to the knowledge of the Company, would require a significant part of this tract (see the additional discussion with respect to this possible extension project under “Most Recent Developments” of Item 1 of this Form 10-K).Additional factors include the present lack of water and sewers on the site, as well as the lack of roads on the site.Also, about forty acres of the property have been designated in the Hernando County’s future land use plan for commercial use rather than single family use.Finally, market demand appears to be shifting away from lots with greenways as originally contemplated in favor of larger estate type lots and/or higher density condo/townhouse development. Other vacant parcels, which could be competitive, do exist in the immediate area, most of which do not suffer the same planning constraint concerning the possible extension of the Suncoast Expressway. The property is encumbered by mortgages granted by the Company in connection with the primary lender debt of $908,000 in principal and accrued interest and the convertible debentures held by Love-1989 Florida Partners, L.P. (“Love-1989”) which total $26,146,000 in principal and accrued interest at December 31, 2014.The primary lender debt and convertible debentures are past due and in default (See Notes 7 and 9 to the Consolidated Financial Statements under Item 8). The Company also owns twelve parcels in Charlotte County, Florida approximating 60 acres in total.Substantially all such holdings, however, consist of scattered sites that are subject to development restrictions occasioned by being seriously impacted by wetlands.The potential purchaser market for such properties is extremely limited.The Company also owns six single family lots in Citrus County, Florida.The Company continues its efforts to dispose of all of its real estate. The Company believes the properties are adequately covered by insurance. 4 Item 3.Legal Proceedings The Company, to its knowledge, currently is not a party in any legal proceedings. Item 4. Mine Safety Disclosures Not Applicable PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is no public trading market for the Company’s common equity securities.There have been no reported transactions in the Company’s common stock, par value $.10 (the “Common Stock”), since January 29, 1991, with the exception of the odd lot tender offer by PGIP, LLC, an affiliate of the Company (“PGIP”), in 2003 described previously in the Company’s annual report on Form 10-KSB for the fiscal year ended December 31, 2004.No dividends have ever been paid on the Common Stock, and payment of dividends on the Common Stock is restricted under the terms of the two indentures pursuant to which the Company’s outstanding subordinated convertible debentures are issued and by the terms of the Company’s preferred stock.As of December 31, 2014 to the Company’s knowledge, there were 601 holders of record of the Company’s Common Stock and approximately 424debenture holders. Item 6.Selected Financial Data Not Applicable Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations PRELIMINARY NOTE Because the liabilities of the Company far exceed the reported value of its assets, the most important information and analysis concerns the nature and probable actions of the major holders of the Company’s debt.Foremost among these are the Company’s 6.5% subordinated convertible debentures, which matured in June, 1991, with an original face amount of $1,034,000 and its 6.0% subordinated convertible debentures which matured May, 1992, with an original face amount of $8,025,000. With respect to the 6.5% subordinated convertible debentures, the Trustee provided notice of final distribution to the holders of such debentures on September 2, 2014.In connection with such final distribution, the Trustee has applied $89,000 of the $184,000 debenture reserve fund that the Trustee had maintained with respect to such debentures, toward debenture administration fees charged by the Trustee, and the remaining balance of $95,000 for final distribution to holders of such debentures who surrender their respective debentures. 5 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) As of December 31, 2014, such debentures in the face amount of $507,000 were surrendered by their respective debenture holders, utilizing $47,000 of the debenture reserve fund in payment as a final distribution to such debenture holders.Accordingly, the Company has recognized $460,000 in forgiveness of debt during 2014.In addition, accrued interest in the amount of $853,000 on such debentures that have been surrendered was recorded by the Company as forgiveness of interest expense in 2014.As of December 31, 2014 the principal amount of such 6.5% subordinated convertible debentures that were not surrendered by the respective holders equals $527,000 plus accrued and unpaid interest of $894,000. If and when such remaining debentures are surrendered to the Trustee, the applicable portion of such principal and accrued interest will similarly be recorded as debt and interest forgiveness.As the Company has consistently stated in prior filings, the Company believes that any potential claims by the respective debenture holders on such 6.5% subordinated convertible debentures would be barred under the applicable statutes of limitations. The cumulative amount due for these two issues as of December 31, 2014 is as follows: 12/31/2014 Principal Unpaid Amount Due Interest ($ in thousands) Subordinated debentures due June 1, 1991 $ $ Subordinated debentures due May 1, 1992 $ $ Both issues have been in payment default for approximately twenty years, and there has been little contact with or on behalf of the bondholders over the past several years (other than the surrendering of the 6.5% subordinated convertible debentures to the Trustees as described above).It is unclear whether any action on behalf of the bondholders is presently likely, given the negative net worth of the Company and continuing passage of time.Further, the Company believes that at least a portion of such claims (especially those with respect to the subordinated convertible debentures which matured on June 1, 1991) might be barred under the applicable statutes of limitations. If such claims are barred, it is possible that the Company would potentially have to record net income in like amount, without the receipt of any cash, and could potentially incur a large tax liability.Any such potential tax liability might be averted and/or mitigated, however, by the utilization of the Company’s tax loss carryforwards, which as of December 31, 2014 totaled approximately $ 60,861,000. Even if claims by the subordinated convertible debenture holders are barred in full and there is no cash tax consequence to the Company as a result of the utilization of the tax loss carry forwards, the Company would nonetheless have a substantial Stockholders’ Deficiency.As of December 31, 2014, the Stockholders’ Deficiency of the Company was $83,127,000. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Similar defenses would not appear to apply to other creditors of the Company, and the credit and debenture agreements with the Company’s primary lender, PGIP, and the initial holder of its secured convertible debentures are secured by mortgages and security interests in certain assets of the Company. Therefore, the Company’s major effort and activities have been, and continue to be, to liquidate assets of the Company to pay the ordinary on-going costs of operation of the Company, with any surplus expected to be used to reduce the balance due to its primary lender (or to the initial holder of the secured convertible debentures), as required should the asset sale which generates such surplus include the collateral securing such debt. The Company attempts to realize full market value for each such asset, which may be at substantial variance from its present carrying value.However, the remaining major assets of the Company are both difficult to value and difficult to sell.Certain of these assets may be of so little value and marketability that the Company may elect not to pay the real estate taxes on selected parcels, which may eventually result in a defacto liquidation of such property by subjecting such property to a tax sale. Generally, the Company intends to continue to seek the liquidation of its assets and to use the proceeds from such liquidation to fund the normal cost of operations of the Company, with any surplus used to satisfy the requirements of the Company’s secured creditors if the asset liquidated is included in the collateral securing such debt. 7 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) RESULTS OF OPERATIONS Revenues Revenues for the year ended December 31, 2014 was $16,000 consisting of $12,000 in interest income and $4,000 in other income.Interest income decreased by $4,000 compared to interest income of $16,000 for the year ended December 31, 2013 primarily as a result of decreased interest income due to a lower balance on the short-term note receivable balance with Love Investment Company (“LIC”), an affiliate of L-PGI, the Company’s primary preferred stock shareholder.The note receivable and interest receivable balance was $332,000 and $440,000 as of December 31, 2014 and 2013, respectively. Other income of $4,000 for the year ended December 31, 2014 represents an option fee received in connection with an amendment to an existing cell tower lease on a parcel of property located in Citrus County, Florida.Effective October 28, 2014, the terms of such lease were amended to extend the due diligence period and the right to terminate the lease to October 28, 2015.If the lessee exercises the option to proceed with the terms of the lease at the end of the due diligence period, the lease provides for rent of $1,800 per month with a term of 10 years and six successive five year renewal periods. There were no real estate sales during 2014 or 2013.The Company continues to be affected by a depressed real estate market and other factors as previously described under “Item 2. Properties.” Costs and Expenses Expenses for the years 2014 and 2013 were: Taxes and Assessments $ $ Consulting and Accounting-related party Legal and Professional General and Administrative Consulting and accounting expenses for the year ended December 31, 2014 decreased by $1,000 when compared to the same period in 2013.A quarterly consulting fee is paid to Love Real Estate Company (“LREC”) of one-tenth of one percent of the carrying value of the Company’s assets which have decreased in 2014 as compared to 2013. Legal and professional expenses increased by $2,000 in 2014 when compared to the same period in 2013, which increase primarily related to routine legal expenses incurred in connection with dismissal of title matters relating to land development from previous years. 8 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) General and administrative expenses increased by $93,000 during the year ended December 31, 2014, compared to the year ended December 31, 2013, primarily as a result of the Trustee’s application of $89,000 of the debenture reserve fund for debenture administration fees in conjunction with the notice of final distribution that was provided to holders of the 6.5% subordinated debentures.In addition, audit/tax fees for the year ended December 31, 2014 increased by $3,000 compared to the year ended December 31, 2013. Interest expense for the two years ended December 31, 2014 and 2013 was: ($ in thousands) Interest Expense $ $ Interest expense in 2014 increased by $827,000 compared to 2013 as a result of interest accruing on past due balances which increase at various intervals throughout the year for accrued but unpaid interest. The Company recognized $1,313,000 in forgiveness of debt and accrued interest in the year ended December 31, 2014.The Trustee of the 6.5% subordinated convertible debentures, which matured in June, 1991, with an original face amount of $1,034,000, provided notice of final distribution to holders of such debentures on September 2, 2014.In connection with such final distribution, the Trustee designated the remaining balance of the debenture reserve fund held by the Trustee in the amount of $95,000 for final distribution to holders of such debentures who surrender their respective debentures.As of December 31, 2014, such debentures in the face amount of $507,000 were surrendered to the Trustee by their respective debenture holders, utilizing $47,000 of the debenture reserve fund in payment as a final distribution to such debenture holders.Accordingly, the Company has recognized $460,000 in forgiveness of debt during 2014.In addition, accrued interest in the amount of $853,000 on such debentures that have been surrendered was recorded by the Company as forgiveness of interest expense in 2014.As of December 31, 2014 the principal amount of such 6.5% subordinated convertible debentures that have not been surrendered by their respective holders equals $527,000 plus accrued and unpaid interest of $894,000. If and when such remaining debentures are surrendered to the Trustee, the applicable portion of such principal and accrued interest will similarly be recorded as debt and interest forgiveness. The net loss was $6,512,000 ($1.34 per share) for 2014 compared to a net loss of $6,904,000 ($1.42 per share) for 2013 with such increase being primarily attributable to the increase in interest expense described above, which increase is offset in part by the $1,313,000 of forgiveness of debt and interest in 2014.Included in the 2014 and 2013 loss per share computation is $640,000 ($.12 per share of Common Stock) of annual cumulative preferred stock dividends in arrears. 9 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) FINANCIAL CONDITION Total assets decreased by $243,000 at December 31, 2014 compared to total assets at December 31, 2013 reflecting the following changes: Increase (Decrease) ($ in thousands) Cash and cash equivalents $
